Exhibit 10.1

 

RESTRICTED STOCK AWARD AGREEMENT

UNDER THE FOOT LOCKER

2007 STOCK INCENTIVE PLAN

 

This Restricted Stock Award Agreement (the “Agreement”) made as of
                      , 20       by and between Foot Locker, Inc., a New York
corporation with its principal office located at 112 West 34th Street, New York,
New York 10120 (the “Company”) and                             (the
“Executive”).

 

Effective                                  (the “Date of Grant”), the
Compensation and Management Resources Committee (the “Compensation Committee”)
of the Board of Directors of the Company granted the Executive an award of
                       shares of Restricted Stock under the 2007 Stock Incentive
Plan (the “Plan”), subject to the terms of the Plan and the restrictions set
forth in this Agreement.

 

1. Grant of Shares

 

The Company is transferring to the Executive                        shares of
validly issued Common Stock of the Company, par value $.01 per share (the
“Restricted Stock”). Such shares are fully paid and nonassessable and upon
transfer shall be validly issued and outstanding. The shares are subject to
certain restrictions pursuant to Section 3 hereof, which restrictions shall
expire as provided in Section 3.3 hereof.

 

2. Restrictions on Transfer

 

The Executive shall not sell, transfer, pledge, hypothecate, assign or otherwise
dispose of the Restricted Stock, except as set forth in this Agreement. Any
attempted sale, transfer, pledge, hypothecation, assignment or other disposition
of the shares in violation of this Agreement shall be void and of no effect and
the Company shall have the right to disregard the same on its books and records
and to issue “stop transfer” instructions to its transfer agent.

 

3. Restricted Stock

 

3.1 Deposit of Certificates. The Executive will deposit with and deliver to the
Company the stock certificate or certificates representing the Restricted Stock,
each duly endorsed in blank or accompanied by stock powers duly executed in
blank. In the event the Executive receives a stock dividend on the Restricted
Stock or the Restricted Stock is split or the Executive receives any other
shares, securities, monies, or property representing a dividend on the
Restricted Stock (other than regular cash dividends on and after the date of
this Agreement) or representing a distribution or return of capital upon or in
respect of the Restricted Stock or any part thereof, or resulting from a
split-up, reclassification or other like changes of the Restricted Stock, or
otherwise received in exchange therefor, and any warrants, rights or options
issued to the Executive in respect of the Restricted Stock (collectively the “RS
Property”), the Executive

 



will also immediately deposit with and deliver to the Company any of such RS
Property, including any certificates representing shares duly endorsed in blank
or accompanied by stock powers duly executed in blank, and such RS Property
shall be subject to the same restrictions, including that of this Section 3.1,
as the Restricted Stock with regard to which they are issued and shall herein be
encompassed within the term “Restricted Stock.”

 

3.2 Rights with Regard to the Restricted Stock. The Restricted Stock has been
transferred from either the Company’s treasury or newly issued stock and,
therefore, upon delivery to the Executive will constitute issued and outstanding
shares of Common Stock for all corporate purposes. From and after the date of
transfer, the Executive will have the right to vote the Restricted Stock, to
receive and retain all regular cash dividends payable to record holders of
Common Stock on and after the transfer of the Restricted Stock (although such
dividends shall be treated, to the extent required by law, as additional
compensation for tax purposes if paid on Restricted Stock), and to exercise all
other rights, powers and privileges of a holder of Common Stock with respect to
the Restricted Stock, with the exceptions that (i) the Executive will not be
entitled to delivery of the stock certificate or certificates representing the
Restricted Stock until the restriction period shall have expired and unless all
other vesting requirements with respect thereto shall have been fulfilled, (ii)
the Company will retain custody of the stock certificate or certificates
representing the Restricted Stock and the other RS Property during the
restriction period, (iii) no RS Property shall bear interest or be segregated in
separate accounts during the restriction period and (iv) the Executive may not
sell, assign, transfer, pledge, exchange, encumber or dispose of the Restricted
Stock during the restriction period.

 

3.3 Vesting. (a) The Restricted Stock shall become 100% vested and cease to be
Restricted Stock (but still subject to the other terms of the Plan and this
Agreement) on                        if the Executive has been continuously
employed by the Company or its subsidiaries within the meaning of Section 424 of
the Internal Revenue Code of 1986, as amended (the “Control Group”) until such
date.

 

(b) Other than as may be provided for under Section 3.4 hereof, there shall be
no proportionate or partial vesting in the periods prior to the appropriate
vesting date and all vesting shall occur only on the appropriate vesting date.

 

(c) When any Restricted Stock becomes vested, the Company shall promptly issue
and deliver to the Executive a new stock certificate registered in the name of
the Executive for such shares without the legend set forth in Section 4 hereof
and deliver to the Executive any related other RS Property.

 

(d) In addition, if the Company terminates your employment without Cause or you
terminate your employment for Good Reason upon, or within twenty-four (24)
months following, a Change in Control as defined in Appendix A hereto, all
shares of Restricted Stock shall become immediately vested and cease to be
Restricted Stock.

 

3.4 Forfeiture. In the event of the Executive’s death, disability, or
resignation, the Executive shall forfeit to the Company, without compensation,
all unvested shares of Restricted Stock; provided that (i) in the event of the
death or disability of the Executive, or (ii) in the event

 



that the Executive ceases to be employed by the Company or any subsidiary or
affiliate of the Company as a result of the closing, sale, spin-off or other
divestiture of any operation of the Company, the Compensation Committee, in its
sole discretion, may, but shall not be obligated to, fully vest and not forfeit
all or any portion of the Executive’s Restricted Stock.

 

3.5 Adjustments. In the event of any stock dividend, split up, split-off,
spin-off, distribution, recapitalization, combination or exchange of shares,
merger, consolidation, reorganization or liquidation or the like, the Restricted
Stock shall, where appropriate in the sole discretion of the Compensation
Committee, receive the same distributions as other shares of Common Stock or on
some other basis as determined by the Compensation Committee. In any such event,
the Compensation Committee may, in its sole discretion, determine to award
additional Restricted Stock in lieu of the distribution or adjustment being made
with respect to other shares of Common Stock. In any such event, the
determination made by the Compensation Committee of the Board of Directors shall
be conclusive. The Compensation Committee may, in its sole discretion, at any
time fully vest and not forfeit all or any portion of the Executive’s Restricted
Stock.

 

3.6 Withholding. The Executive agrees that, subject to subsection 3.7 below,

 

(a) No later than the date on which any Restricted Stock shall have become
vested, the Executive will pay to the Company, or make arrangements satisfactory
to the Company regarding payment of, any federal, state or local taxes of any
kind required by law to be withheld with respect to any Restricted Stock which
shall have become so vested; and

 

(b) The Company shall, to the extent permitted by law, have the right to deduct
from any payment of any kind otherwise due to the Executive any federal, state
or local taxes of any kind required by law to be withheld with respect to any
Restricted Stock which shall have become so vested.

 

3.7 Section 83(b). If the Executive properly elects (as required by Section
83(b) of the Internal Revenue Code of 1986, as amended) within thirty (30) days
after the issuance of the Restricted Stock to include in gross income for
federal income tax purposes in the year of issuance the fair market value of
such Restricted Stock, the Executive shall pay to the Company or make
arrangements satisfactory to the Company to pay to the Company upon such
election, any federal, state or local taxes required to be withheld with respect
to such Restricted Stock. If the Executive shall fail to make such payment, the
Company shall, to the extent permitted by law, have the right to deduct from any
payment of any kind otherwise due to the Executive any federal, state or local
taxes of any kind required by law to be withheld with respect to such Restricted
Stock. The Executive acknowledges that it is his sole responsibility, and not
the Company’s, to file timely the election under Section 83(b) of the Internal
Revenue Code of 1986, as amended, and any corresponding provisions of state tax
laws if he elects to utilize such election.

 

3.8 Special Incentive Compensation. The Executive agrees that the award of the
Restricted Stock hereunder is special incentive compensation and that it, any
dividends paid thereon (even if treated as compensation for tax purposes) and
any other RS Property will not be

 



taken into account as “salary” or “compensation” or “bonus” in determining the
amount of any payment under any pension, retirement or profit-sharing plan of
the Company or any life insurance, disability or other benefit plan of the
Company.

 

3.9 Delivery Delay. The delivery of any certificate representing Restricted
Stock or other RS Property may be postponed by the Company for such period as
may be required for it to comply with any applicable federal or state securities
law, or any national securities exchange listing requirements and the Company is
not obligated to issue or deliver any securities if, in the opinion of counsel
for the Company, the issuance of such shares shall constitute a violation by the
Executive or the Company of any provisions of any law or of any regulations of
any governmental authority or any national securities exchange.

 

4. Legend. All certificates representing shares of Restricted Stock shall have
endorsed thereon a legend referring to the terms, conditions and restrictions
applicable to such Restricted Stock, substantially in the following form:

 

“The anticipation, alienation, attachment, sale, transfer, assignment, pledge,
encumbrance or charge of the shares of stock represented hereby are subject to
the terms and conditions (including forfeiture) of the Foot Locker (the
“Company”) 2007 Stock Incentive Plan, and an Agreement entered into between the
registered owner and the Company dated as of                             .
Copies of such Plan and Agreement are on file at the principal office of the
Company.”

 

5. Non-Competition.

 

5.1 Competition. By accepting this award of Restricted Stock, as provided below,
the Executive agrees that during the “Non-Competition Period” he will not engage
in “Competition” with the Company or any of its subsidiaries, divisions, or
affiliates (the “Control Group”). As used herein, “Competition” means:

 

(a) participating, directly or indirectly, as an individual proprietor,
stockholder, officer, employee, director, joint venturer, investor, lender,
consultant, or in any capacity whatsoever (within the United States of America,
or in any country where the Company or any of its subsidiaries or affiliates
does business) in (A) a business in competition with the retail, catalog, or
on-line sale of athletic footwear, athletic apparel, and sporting goods
conducted by the Company or any of its subsidiaries or affiliates (the “Athletic
Business”) or (B) a business that in the prior fiscal year supplied product to
the Company or any of its subsidiaries or affiliates for the Athletic Business
having a value of $20 million or more at cost to the Company or any of its
subsidiaries or affiliates; provided, however, that (X) such participation shall
not include the mere ownership of not more than 1 percent of the total
outstanding stock of a publicly traded company or (Y) the performance of
services for any enterprise to the extent such services are not performed,
directly or indirectly, for a business in competition with the Athletic Business
or for a business which supplies product to the Control Group for the Athletic
Business shall not be considered a business in competition with any business
conducted by the Company; or

 

(b) the intentional recruiting, soliciting or inducing of any employee or

 



employees of the Company or any of its subsidiaries or affiliates to terminate
their employment with, or otherwise cease their relationship with, the Company
or any of its subsidiaries or affiliates where such employee or employees do in
fact so terminate their employment.

 

5.2 “Non-Competition Period.” As used herein, “Non-Competition” Period means:
the period commencing                        and ending on
                      , or any part thereof, during which the Executive is
employed by the Control Group and (ii) if the Executive’s employment with the
Control Group terminates for any reason during such period, the two-year period
commencing on the date his employment with the Control Group terminates.
Notwithstanding the foregoing, the Non-Competition Period shall not extend
beyond the date the Executive’s employment with the Control Group terminates if
such termination of employment occurs following a “Change in Control” as defined
in Attachment A hereto.

 

5.3 Breach of Non-Competition Provision. The Executive agrees that the breach by
him of the provisions included herein under Section 5 under the heading
“Non-Competition” (the “Non-Competition Provision”) would result in irreparable
injury and damage to the Company for which the Company would have no adequate
remedy at law. The Executive therefore agrees that in the event of a breach or a
threatened breach of the Non-Competition Provision, the Company shall be
entitled to (i) an immediate injunction and restraining order to prevent such
breach, threatened breach, or continued breach, including by any and all persons
acting for or with him, without having to prove damages and (ii) any other
remedies to which the Company may be entitled at law or in equity. The terms of
this paragraph shall not prevent the Company from pursuing any other available
remedies for any breach or threatened breach of the Non-Competition Provision,
including, but not limited to, recovery of damages. In addition, in the event of
the Executive’s breach of the Non-Competition Provision, the shares of
Restricted Stock covered by this Agreement that are then unvested shall be
immediately forfeited. The Executive and the Company further agree that the
Non-Competition Provision is reasonable and that the Company would not have
granted the award of Restricted Stock provided for in this Agreement but for the
inclusion of the Non-Competition Provision herein. If any provision of the
Non-Competition Provision is found by any court of competent jurisdiction to be
unenforceable because it extends for too long a period of time or over too great
a range of activities or in too broad a geographic area, it shall be interpreted
to extend over the maximum period of time, range of activities, or geographic
area as to which it may be enforceable. The validity, construction, and
performance of the Non-Competition Provision shall be governed by the laws of
the State of New York without regard to its conflicts of laws principles. For
purposes of the Non-Competition Provision, the Executive and the Company consent
to the jurisdiction of state and federal courts in New York County.

 

6. Not an Employment Agreement. The issuance of the shares of Restricted Stock
hereunder does not constitute an agreement by the Company to continue to employ
the Executive during the entire, or any portion of the, term of this Agreement,
including but not limited to any period during which the Restricted Stock is
outstanding.

 

7. Power of Attorney. The Company, its successors and assigns, is hereby
appointed the attorney-in-fact, with full power of substitution, of the
Executive for the purpose of carrying out the provisions of this Agreement and
taking any action and executing any instruments which

 



such attorney-in-fact may deem necessary or advisable to accomplish the purposes
hereof, which appointment as attorney-in-fact is irrevocable and coupled with an
interest. The Company, as attorney-in-fact for the Executive, may, in the name
and stead of the Executive, make and execute all conveyances, assignments and
transfers of the Restricted Stock, shares and property provided for herein, and
the Executive hereby ratifies and confirms all that the Company, as said
attorney-in-fact, shall do by virtue hereof. Nevertheless, the Executive shall,
if so requested by the Company, execute and deliver to the Company all such
instruments as may, in the judgment of the Company, be advisable for the
purpose.

 

8. Miscellaneous.

 

8.1 This Agreement shall inure to the benefit of and be binding upon all parties
hereto and their respective heirs, legal representatives, successors and
assigns.

 

8.2 This Agreement constitutes the entire agreement between the parties and
cannot be changed or terminated orally. No modification or waiver of any of the
provisions hereof shall be effective unless in writing and signed by the party
against whom it is sought to be enforced.

 

8.3 This Agreement may be executed in one or more counterparts, all of which
taken together shall constitute one contract.

 

8.4 The failure of any party hereto at any time to require performance by
another party of any provision of this Agreement shall not affect the right of
such party to require performance of that provision, and any waiver by any party
of any breach of any provision of this Agreement shall not be construed as a
waiver of any continuing or succeeding breach of such provision, a waiver of the
provision itself, or a waiver of any right under this Agreement.

 

8.5 This Agreement is subject, in all respects, to the provisions of the Plan,
and to the extent any provision of this Agreement contravenes or is inconsistent
with any provision of the Plan, the provisions of the Plan shall govern.

 

8.6 The headings of the sections of this Agreement have been inserted for
convenience of reference only and shall in no way restrict or modify any of the
terms or provisions hereof.

 

8.7 This Agreement shall be subject to any compensation recoupment policy that
the Company may adopt.

 

8.8 All notices, consents, requests, approvals, instructions and other
communications provided for herein shall be in writing and validly given or made
when delivered, or on the second succeeding business day after being mailed by
registered or certified mail, whichever is earlier, to the persons entitled or
required to receive the same, at, in the case of the Company, the address set
forth at the heading of this Agreement and, in the case of the Executive, his
principal residence address as shown in the records of the Company, or to such

 



other address as either party may designate by like notice. Notices to the
Company shall be addressed to the General Counsel.

 

8.9 This Agreement shall be governed and construed and the legal relationships
of the parties determined in accordance with the internal laws of the State of
New York.

 

8.10 To indicate your acceptance of the terms of this Restricted Stock Award
Agreement, you must sign and deliver or mail not later than 60 days from the
date hereof, a copy of this Agreement to the General Counsel of the Company at
the address provided in the heading of this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

  FOOT LOCKER, INC.             By:                         Executive  

 



APPENDIX A

 

Change in Control

 

A Change in Control shall mean any of the following:

 

(A) the consummation of a merger or consolidation of Foot Locker with, or the
sale or disposition of all or substantially all of the assets of Foot Locker to,
any Person other than (a) a merger or consolidation which would result in the
voting securities of Foot Locker outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving or parent entity) fifty percent (50%) or
more of the combined voting power of the voting securities of Foot Locker or
such surviving or parent entity outstanding immediately after such merger or
consolidation; or (b) a merger or capitalization effected to implement a
recapitalization of Foot Locker (or similar transaction) in which no Person is
or becomes the beneficial owner, directly or indirectly (as determined under
Rule 13d-3 promulgated under the Exchange Act), of securities representing more
than the amounts set forth in (B) below;

 

(B) the acquisition of direct or indirect beneficial ownership (as determined
under Rule 13d-3 promulgated under the Exchange Act), in the aggregate, of
securities of Foot Locker representing thirty-five percent (35%) or more of the
total combined voting power of Foot Locker’s then issued and outstanding voting
securities by any Person (other than Foot Locker or any of its subsidiaries, any
trustee or other fiduciary holding securities under any employee benefit plan of
Foot Locker, or any company owned, directly or indirectly, by the shareholders
of Foot Locker in substantially the same proportions as their ownership of
Stock) acting in concert; or

 

(C) during any period of not more than twelve (12) months, individuals who at
the beginning of such period constitute the Board, and any new director whose
election by the Board or nomination for election by Foot Locker’s shareholders
was approved by a vote of at least two-thirds (⅔) of the directors then still in
office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute at least a majority thereof.

 